Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because it is not directed to the presently claimed invention of a method of manufacturing.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the continuing data found on page 1 of the specification is not updated with the current status of the parent application 15/219,130 as now issued as U.S. Patent 10,835,371.  
Appropriate correction is required.
In the application transmittal, Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: the present claims present new matter on the even date and with respect to the parent application 15/219,130 because the narrower range “a diameter of 2.5mm or less” is not fully supported prior to the even date.  Rather the broader range of “approximately 2.5mm or less” was accepted as having support based upon the disclosure found in claim 1 of parent application serial number 11/554,544.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claimed subject matter lacks clear antecedent basis from the rest of the disclosure; see claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the method of manufacturing process is considered indefinite because it doesn’t have any clear active manufacturing steps in that only a step of “creating an implant body” is recited; see MPEP 2173.05(q), first paragraph thereof.  Therefore, the Examiner has treated this step as equivalent to a step of manufacturing an implant body.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,835,371. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim 1 is read on by the patented claim 1 except for the modifier “approximately” for the 2.5mm diameter is utilized in the patented claim. Since the present claim falls within the scope of the patented claim it is considered to present a double patenting conflict and to be rendered clearly obvious over the patented claim alone.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett (US 5,336,261; hereafter B1) in view of Michaelson (US 4,466,705).  The present claim is drawn to a method of manufacturing a corneal implant that recites 1 step of creating an implant body that has a meniscus shape (i.e., a manufacturing step).  B1 discloses the manufacture of a corneal implant by creating an implant body with a meniscus shape; see Figures 2A and 2B as well as column 5, line 37 to column 6, line 14 and column 6, lines 54-64.  B1 discloses that the corneal implant can have a diameter of approximately 2.5 mm (see column 5, lines 37-42).  However, B1 does not clearly disclose a lens with an index of refraction of 1.376 even though B1 does disclose making the index of refraction greater or less than the neighboring corneal tissue; see column 5, lines 37-42, column 5, line 59 to column 6, line 14, column 6, lines 54-64 and Figures 2A and 2C.  However, Michaelson discloses that corneal tissue can have an index of refraction of 1.376; see Example III.  Therefore, it is the Examiner's position that it would have been considered clearly obvious to make the refractive index of B1 with a 1.376 because B1 wishes to make lenses in the relative size range claimed that improve the vision of the patient as well as altering the shape of the cornea.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juhasz et al (US 2003/00140042; hereafter J1) in view of Michaelson (US 4,466,705).  J1 discloses a method of creating an implant utilizing the lens of B1 but the refractive index of the lens can be greater, lesser, or the same as that of corneal tissue; see paragraph [0032] and Figure 4C. However, J1 does not clearly and explicitly disclose a lens with an index of refraction of 1.376 even though J1 does disclose making the index of refraction greater, less than, or equal to the neighboring corneal tissue.  Michaelson discloses that corneal tissue can have an index of refraction of 1.376; see Example III.  Therefore, it is the Examiner's position that it would have been considered clearly obvious to make the refractive index of J1 with a 1.376 because J1 wishes to make lenses in the relative size range claimed that have the same index of refraction as that of corneal tissue where the vision deficiency is corrected by altering the shape of the cornea.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peyman (US 10,709,546) is cited because it discloses implant diameters that are similar size range; see column 27, line 47 to column 28, line 3.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774